                                                                   ORDERED ACCORDINGLY.


                                                                   Dated: July 1, 2020


   1

   2
                                                                  _________________________________
   3                                                              Brenda K. Martin, Bankruptcy Judge

   4

   5

   6
                             IN THE UNITED STATES BANKRUPTCY COURT
   7                               FOR THE DISTRICT OF ARIZONA
        In re:                                            In Proceedings Under Chapter 13
   8
        SHAWNTEL ANETTE FORTINEAUX,                       Case No. 2:19-bk-15345-BKM
   9
        and                                               ORDER APPROVING APPLICATION
  10                                                      TO APPOINT SPECIAL COUNSEL;
        FERDINANDO NINO FORTINEAUX,                       AND FOR APPROVAL OF
  11                                                      SETTLEMENT OF PERSONAL INJURY
                                                          CLAIM AND PAYMENT OF FEES AND
  12                                                      COSTS OF SPECIAL COUNSEL
                                            Debtors.
  13

  14
                 The Court, having received no objections to the Trustee’s Application To Appoint
  15
       Special Counsel; And For Approval of Settlement of Personal Injury Claim and Payment of Fees
  16
       and Costs of Special Counsel:
  17

  18             NOW, THEREFORE, IT IS HEREBY ORDERED:

  19             (1)    Authorizing the employment of David E. Wattel of Wattel & York Attorneys at Law

  20   as counsel for Trustee;

  21             (2)    Approving the settlement offer of $25,000.00;

  22             (3)    Approving the payment of the fees and costs of special counsel in the amount of

  23   $8,591.68;

  24             (4)    Approving the payment of the medical lien owed to Empower Physical Therapy in

  25   the amount of $245.89;

  26             (5)    Approving the payment of the following post-petition medical bills:

  27                    (a) Banner Estrella Medical Center                 $450.00



Case 2:19-bk-15345-BKM           Doc 39 Filed 07/01/20 Entered 07/02/20 07:28:18              Desc
                                 Main Document    Page 1 of 2
   1                   (b) Simon Med Imaging                                         $315.03; and

   2           (5)     Approving the payment of the remainder of the funds in the amount of $15,397.40,

   3    to the Estate to be paid out first on priority unsecured claims and then on general unsecured claims,

   4   after deductions for administrative Trustee fees. If the Estate receives any additional settlement

   5   proceeds in excess of the $15,397.40, they shall be paid out first on priority unsecured claims and

   6   then on general unsecured claims, after deductions for administrative Trustee fees.
       ______________________________________________________________________________
   7
                                        SIGNED AND DATED ABOVE
   8
       ______________________________________________________________________________
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27



Case 2:19-bk-15345-BKM         Doc 39 Filed 07/01/20 Entered 07/02/20 07:28:18                  Desc
                               Main Document    Page 2 of 2
